TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00514-CR



                                Craig Rainey Walker, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
      NO. 2009CR1774, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Craig Rainey Walker filed a motion to dismiss by withdrawing his notice

of appeal. Walker’s motion to withdraw his notice of appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                              Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 23, 2013

Do Not Publish